Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Herman on 6/2/2021.

The application has been amended as follows: 
Claim 1, line 3: amend “precipitation-type” to “precipitation-based”
Claim 4, line 2: amend “precipitation-type” to “precipitation-based”
Claim 5, line 3: delete “age-hardening treated”
Claim 6, line 2: amend “precipitation-type” to “precipitation-based”
Claim 7, line 2: amend “precipitation-type” to “precipitation-based”
Claim 8, line 3: delete “age-hardening treated”
Claim 9, line 3: delete “age-hardening treated”
Claim 10, line 3: delete “age-hardening treated”
Claim 11, line 1: amend “for electric” to “for an electric”
Claims 5 and 8-10 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Sakaguchi et al (US 2015/0054613 A1) (hereinafter “Sakaguchi”).

Sakaguchi teaches an electrode material having a clad structure in which the core material layer made of other conductive metal is inserted into an Ag-CuO-based alloy (Sakaguchi. [0009]). Sakaguchi also teaches that an intermediate layer made of Ag-Cu alloy between the Ag-CuO-based alloy layer on the surface and the Cu layer that is the core material (Sakaguchi, [0010]). Moreover, Sakaguchi teaches that the core material is made of Cu, preferably one having excellent conductivity such as oxygen-free copper and a tough pitch copper (Sakaguchi, [0014]). 

However, Sakaguchi does not disclose or suggest, on a bonded interface between the contact material and the base material, a width of a diffusion region including Ag and Cu is from 0.1-2.0µm, as presently claimed.

Therefore, it is clear that Sakaguchi does not disclose or suggest the present invention. 



Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Given that claims 5 and 8-10 include all the limitations of allowable product claim 1, it is noted that present claims 5 and 8-10 are allowable over Sakaguchi for the same reasons as set forth above. 

In light of the above, claims 1-11 are passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732